Title: Bartholomew Dandridge, Jr., to Henry Knox, 13 February 1794
From: Dandridge, Bartholomew Jr.
To: Knox, Henry


          
            U.S. 13. feb: 1794.
          
          By the President’s order Bw Dandridge has the honor to return to the Secretary of war
            the letters and enclosures from Gov. Blount which have been submitted to the Presidts
              perusal; and to enclose, at the same time, a Letter from the
            Gov. of Pennsylvania to the President, with a request that the Secretary will report to
            the President his opinion on the subject thereof.
          
            Bw. Dandridge
          
        